DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on June 7, 2022 are entered into the file. Currently, claims 1, 2, 3, 4, 6 and 8 are amended; claim 10-20 are withdrawn; resulting in claims 1-9 pending for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:   
Regarding claim 1, the word “subarea” in line 8 should read “sub-area” to be consistent with the specification. See at least paragraphs [0017, 0025, 0030] of the instant specification. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation reciting “wherein the writing substance is removable from the first strip” is indefinite as it is unclear what this limitation means with respect to the structure of the writing substance and the material of the first strip. The claim goes onto recite that the transparent material of the second strip prevents the writing substance from being removed, however, it’s not clear what the structure of the writing material and the material of the first strip are required to be in order to make the writing material “removable”, nor what the scope of the word “removable” means with respect to the claimed invention.
In looking to the specification, the first strip is described in paragraph [0018] as being comprised of “paper or other material suitable for a writing medium”. In paragraph [0019], the “writing substance” is described as being “ink, thermographic material, or other material suitable for imposing alphanumeric characters or various images on the stock” or that it could include the stock itself when using a laser or heating element to burn alphanumeric characters or images into the stock. In paragraph [0036], the specification says that the transparent overlaminate strip “prevents the writing substance from being removed, smudged, scratched, etc. from the strip of stock”. 
It is not clear if the use of the word “removable” in claim 2 is applicable to all the types of writing substances disclosed by the instant specification. It appears from the specification that the word “removable” does not necessarily mean removed completely as a whiteboard marker on a piece of plastic, however, it is not clear what or if the limitation is attempting to limit regarding the structure of the writing substance or the material used for the first strip. 
Regarding claim 6, independent claim 1 has been amended to include the limitation “a first writing substance applied to the second area…” regarding the first strip. In claim 6, the first strip is recited as having a first side and a second side wherein “an adhesive is disposed on the first side”. It is unclear what the structural relationship is between the first writing substance on the first strip as required in claim 1 and the adhesive as required in claim 6. Independent claim 1 does not recite a first or second side regarding the placement of the first writing substance, therefore, the structural relationship between the first writing substance and the adhesive is not clear. 
Regarding claim 7, independent claim 1 has been amended to include the limitation “a first writing substance applied to the second area…” regarding the first strip. With respect to the first strip, claim 7 recites “the second side comprises printed material over which is laminated the second strip”, however this is indefinite in light of the amendments to claim 1. Claim 7 does not refer back to the first writing substance of claim 1, therefore, it is not clear if the printed material recited in claim 7 is the same as the writing material recited in claim 1 or if it is in addition to the writing material recited in claim 1. The structural relationship of the features of claim 7 are indefinite in light of the amendments made to independent claim 1. 
Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims  3, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by Applicants amendments to the claims in the response filed June 7, 2022.
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained in the office action above. On page 8 of the Applicants response, the Applicant argues that the claim is broad and not indefinite, and further that the claims are intentionally written to be broad to cover multiple possible relationships among the recited structural features. This argument is not persuasive. 
As stated in the rejection above, it is not clear what the word “removable” means regarding the specific structure of the claimed invention, and whether it means that the writing substance is completely removed or partially removed. The specification discloses the writing substance as being “ink, thermographic material, or other material suitable for imposing alphanumeric characters or various images on the stock” or that it could include the stock itself when using a laser or heating element to burn alphanumeric characters or images into the stock ([0019]). The first strip is described in paragraph [0018] as being comprised of “paper or other material suitable for a writing medium”. It is not apparent from the disclosure that all of the various materials disclosed for the writing substance would be removable from the material of the first strip. For example, when the writing substance is burned into the first strip by a laser or heating element, it does not appear that it would be capable of being “removable from the first strip” as required by claim 2. 
It is not clear if the use of the word “removable” in claim 2 is applicable to all the types of writing substances disclosed by the instant specification. Furthermore, it is not clear if the word “removable” means that the writing substance is completely removed or partially removed. Therefore, the claim remains indefinite. 

Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments, see pages 8-10, filed June 7, 2022, with respect to claims 1-9 have been fully considered and are persuasive.  The previous rejections of claims 1 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Moosheimer et al. (US 2006/0057313); of claims 1, 2 and 4 under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2019/0351640) in view of Keeney et al. (US2011/0304132); of claims 2 and 8 under 35 U.S.C. 103 as being unpatentable over Moosheimer et al. (US 2006/0057313); of claims 5, 6 and 7 under 35 U.S.C. 103 as being unpatentable over Moosheimer et al. (US 2006/0057313) and further in view of Matthews et al. (US 2006/0029761); and of claim 9 under 35 U.S.C. 103 as being unpatentable over Moosheimer et al. (US 2006/0057313) in view of Matsuoka et al. (US 2020/0172281) have been withdrawn. 
Refer to the Allowable Subject Matter section below for further explanation. 

Allowable Subject Matter
Claims 1, 3, 4, 5, 8 and 9 are allowed. 
Claims 2, 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or render obvious the claimed invention of the instant application.
The claimed invention is directed to a label comprising a first strip of an opaque material comprising a first end and second end opposite the first end, and further comprises a first area proximate the first end and a second area between the first area and the second area. The first area includes a first length along a longitudinal axis common to the first strip. A first writing substance is applied to the second area, wherein at least one subarea of the first area remains blank. A second transparent strip comprising a third end and a fourth end opposite the third end. The second strip is laminated over the first strip covering the second area, such that the third end is disposed outside the first area, and the fourth end extends beyond the second end at a distance at least equal to the first length. 
The closest prior art to the claimed invention is to Moosheimer et al. (US 2006/0057313).
Moosheimer et al. teaches a label having opaque and transparent areas, as shown in Figure 4a reproduced and annotated below. The label is comprised of an opaque film (2; first strip) having a first end and a second end opposite the first end, and further comprising a first area proximate the first end, the first area including a first length along a longitudinal axis common to the first strip (Figure 4a, 4b; [0044-0054]). 
The label further comprises a transparent film (3; second strip) comprising a third end and a fourth end opposite the third end, wherein the second strip is laminated over the first strip such that the third end is disposed offset (outside) the first area of the opaque film (2; first strip) and the fourth end of the transparent film (3; second strip) extends beyond the second end of the opaque film (2; first strip) at a distance at least equal to the first length (Figure 4a, 4b; [0044-0054]).  
Mooshimer et al., however, does not teach the combination of features required by claim 1, including the new limitation requiring that the first strip comprising a second area between the first area and the second end, wherein the second area includes a first writing substance, and at least one subarea of the first area remains blank. Mooshimer et al. teaches that the opaque overlap layer can have an imprint, and the transparent film underlies the opaque overlap layer, which is the opposite arrangement of the claimed invention. There is no teaching or suggestion in Mooshimer et al. to modify the reference to meet the combination of features required by the instant claims. 

Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        7eyB